         Case 3:18-cv-06555-JD Document 45 Filed 09/13/19 Page 1 of 4




 1 QUINN EMANUEL URQUHART &
       SULLIVAN, LLP
 2 Sean Pak (Bar No. 219032)
   seanpak@quinnemanuel.com
 3 Andrew M. Holmes (Bar No. 260475)
   drewholmes@quinnemanuel.com
 4 Iman Lordgooei (Bar No. 251320)
   imanlordgooei@quinnemanuel.com
 5 Ognjen Zivojnovic (Bar No. 307801)
   ogizivojnovic@quinnemanuel.com
 6 50 California Street, 22nd Floor
   San Francisco, California 94111-4788
 7 Telephone:     (415) 875-6600
   Facsimile:     (415) 875-6700
 8
   David A. Nelson (admitted pro hac vice)
 9 davenelson@quinnemanuel.com
   Nathan Hamstra (admitted pro hac vice)
10 nathanhamstra@quinnemanuel.com
   191 N. Wacker Dr., Ste. 2700
11 Chicago, IL 60606
   Telephone:     (312) 705-7400
12 Facsimile:     (312) 705-7401

13 Attorneys for Defendant Fortinet, Inc.

14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                    SAN FRANCISCO DIVISION
17

18
     FINJAN, INC.,                             CASE NO. 3:18-cv-06555-JD
19
                  Plaintiff,                   RESPONSE TO FINJAN, INC.’S
20                                             PURPORTED “UPDATED STATUS
           v.                                  REPORT IN FURTHER RESPONSE TO
21                                             THE COURT’S FEBRUARY 25, 2019
     FORTINET, INC.,                           ORDER (DKT. NO. 38)”
22
                  Defendant.
23

24

25

26
27

28


     RESPONSE TO FINJAN, INC.’S “REPORT”                        Case No. 3:18-cv-06555-JD
            Case 3:18-cv-06555-JD Document 45 Filed 09/13/19 Page 2 of 4




 1            Finjan, Inc. (“Finjan”) purports to file an “Updated Status Report In Further Response To

 2 The Court’s February 25, 2019 Order (Dkt. No. 38)” (the “Report”). Dkt. 44. This Report is

 3 procedurally improper and substantively baseless, and the Court should disregard it.

 4            As an initial matter, the Report is procedurally improper. In the “Report,” Finjan requests

 5 that the “Court lift the stay imposed in connection with the February 21, 2019 status conference

 6 (Dkt. No. 38) and permit discovery to proceed on the claims that do not overlap with any other co-

 7 pending case.” Dkt. 44 at 2. However, under Civil L.R. 7-2, “[a]ny request to the Court for an order

 8 must be presented by” a motion or stipulation. Finjan’s informal “Report” does not comply with

 9 the local rules regarding motion practice, and on that basis alone should be denied. In addition, it is

10 captioned as a “Further Response to the Court’s February 25, 2019 Order,” but that Order sought a

11 “joint statement” by February 28, 2019—which the parties already filed—and did not seek or

12 authorize any additional response. Dkt. 38.

13            Even if Finjan’s “Report” were considered on the merits, there has been no change of

14 circumstances that would cause the Court to reconsider its decision to stay or warrant lifting the

15 current stay. Finjan does not identify any relevant change in circumstances between now and the

16 time the Court issued the stay. The parties already identified non-overlapping claims in their

17 February 28, 2019 report (Dkt. 42), but the Court nonetheless continued the current stay. Further,

18 every patent asserted by Finjan against Fortinet, Inc. (“Fortinet”) remains at issue in one or more
19 cases pending in this district. That is true even if the Qualys and PAN cases are not considered, as

20 requested by Finjan.1

21                     844      968      822      731         633    305      086       408      494
     Fortinet          X        X        X        X           X      X        X         X        X
22
     Check Point       X        X                 X           X               X                  X
23   Bitdefender                                                                                 X
     SonicWall         X        X        X                    X      X                  X        X
24
     Cisco             X                                      X                                  X
25   Qualys            X        X                 X                  X                  X        X
     PAN                        X        X        X           X                         X        X
26
27      1
          Qualys should be considered, however, since it is ahead of Fortinet’s case. Qualys and
28 Finjan already exchanged invalidity and infringement contentions and are about to commence
   claim construction. See Qualys, Dkt. 39. Those events have not yet occurred in this case.
                                                        -1-
     RESPONSE TO FINJAN, INC.’S “REPORT”                                       Case No. 3:18-cv-06555-JD
         Case 3:18-cv-06555-JD Document 45 Filed 09/13/19 Page 3 of 4




 1 The Court’s concerns about inefficiency, collateral estoppel, inconsistent rulings, and wasting

 2 judicial/party resources can, therefore, only be fully addressed by continuing to stay this case

 3 entirely for the following reasons.

 4          First, the Court’s analysis should focus on overlap in asserted patents, not individual asserted

 5 claims. Every non-overlapping dependent claim that depends from an overlapping independent

 6 claim includes all limitations of that independent claim. Even unrelated non-overlapping claims are

 7 substantially similar to overlapping claims:

 8    “Overlapping” Claim 42 of ’844 Patent                “Non-Overlapping” Claim 44 of ’844 Patent
 9    A method performed by a network gateway A network gateway system comprising:
      comprising:
10
      receiving a Downloadable with a linked first         means for receiving a Downloadable with a
11    Downloadable security profile that identifies        linked first Downloadable security profile that
      suspicious code in the Downloadable, the             identifies suspicious code in the Downloadable,
12    Downloadable security profile being linked to        the Downloadable security profile being linked
      the Downloadable before the web server make          to the Downloadable before the web server
13    the Downloadable available to the web client:        make the Downloadable available to the web
                                                           client:
14
      determining whether to trust the               first means for determining whether to trust the first
15    Downloadable security profile; and                   Downloadable security profile; and
16    comparing the first Downloadable security means for comparing the first Downloadable
      profile against the security policy if the first security profile against the security policy if the
17    Downloadable security profile is trustworthy.    first Downloadable security profile is
                                                       trustworthy.
18
19 The non-overlapping claims would thus lead to the very expenditure of resources and potential for

20 collateral estoppel the Court is concerned about, especially on issues of claim construction (Nestle

21 USA, Inc. v. Steuben Foods, Inc., 884 F.3d 1350, 1352 (Fed. Cir. 2018)) and invalidity (Ohio Willow

22 Wood Co. v. Alps South, LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013) (“If the differences between

23 the unadjudicated patent claims and adjudicated patent claims do not materially alter the question

24 of invalidity, collateral estoppel applies.”)).

25          Second, a partial stay as to only overlapping claims or even patents would require the parties
26 to proceed with litigation on non-overlapping claims/patents and would allow Finjan to later assert
27 the overlapping claims/patents depending on the outcome of other cases in this District. This would

28 require repeating much of the same fact and expert discovery, witness depositions, third party

                                                         -2-
     RESPONSE TO FINJAN, INC.’S “REPORT”                                         Case No. 3:18-cv-06555-JD
         Case 3:18-cv-06555-JD Document 45 Filed 09/13/19 Page 4 of 4




 1 discovery, claim construction, summary judgment, Daubert motions, motions in limine, and trial.

 2 For example, an engineer knowledgeable on a particular feature that allegedly infringes both

 3 overlapping and non-overlapping patents should not be forced to undergo two depositions.

 4          Third, a partial stay would not avoid potentially inconsistent judgments on defenses

 5 adjudicated in parallel cases that could render entire patents or even patent families unenforceable,

 6 such as unclean hands, inequitable conduct, and prosecution laches.

 7          Accordingly, partially lifting the stay is unwarranted. The stay should continue in its

 8 entirety.

 9 DATED: September 13, 2019                           QUINN EMANUEL URQUHART &
                                                       SULLIVAN, LLP
10

11                                                 By: /s/ Andrew M. Holmes
                                                      Sean Pak (Bar No. 219032)
12                                                    seanpak@quinnemanuel.com
                                                      Andrew M. Holmes (Bar No. 260475)
13                                                    drewholmes@quinnemanuel.com
14                                                    Iman Lordgooei (Bar No. 251320)
                                                      imanlordgooei@quinnemanuel.com
15                                                    Ognjen Zivojnovic (Bar No. 307801)
                                                      ogizivojnovic@quinnemanuel.com
16                                                    50 California Street, 22nd Floor
                                                      San Francisco, California 94111-4788
17                                                    Telephone:     (415) 875-6600
18                                                    Facsimile:     (415) 875-6700

19                                                    David A. Nelson (admitted pro hac vice)
                                                      davenelson@quinnemanuel.com
20                                                    Nathan Hamstra (admitted pro hac vice)
                                                      nathanhamstra@quinnemanuel.com
21                                                    191 N. Wacker Dr., Ste. 2700
22                                                    Chicago, IL 60606
                                                      Telephone:    (312) 705-7400
23                                                    Facsimile:    (312) 705-7401

24                                                    Attorneys for Fortinet, Inc.
25

26
27

28

                                                     -3-
     RESPONSE TO FINJAN, INC.’S “REPORT”                                     Case No. 3:18-cv-06555-JD
